Citation Nr: 0107514	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $8,643.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 decision of the Committee on 
Waivers and Compromises of the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to a waiver of recovery of an 
overpayment of pension benefits in the amount of $8,643.  
Also certified for appeal is the issue of service connection 
for residuals of a low back injury.  This issue will be 
addressed in a separate decision.


REMAND

In his May 1996 substantive appeal (VA Form 9), the veteran 
checked "yes" to the question of whether he wished to 
appear personally at a hearing before a Member of the Board 
of Veterans' Appeals.  He also responded "yes" that he 
would "appear personally at a local VA office" before a 
hearing officer.  The record reflects that he testified 
before a local hearing officer at the RO in February 1997.  
In the veteran's representative's statement (VA Form 1-646) 
received in October 1997, the representative essentially 
reiterated that in the May 1996 VA Form 9, the veteran had 
expressed his wishes to appear before the Board of Veterans' 
Appeals Travel Board" to state his contentions.  Although 
the veteran testified before the undersigned member of the 
Board at the RO in July 2000, the claim for entitlement to 
waiver of recovery of an overpayment of pension benefits was 
not addressed therein.  Thus, since the veteran has not 
withdrawn his request for a hearing before a member of the 
Board on the overpayment issue, such a hearing should be 
scheduled.  Accordingly, to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO on the issue of entitlement to 
waiver of recovery of an overpayment of 
pension benefits.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


